Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1-10 and 34-37 (in part) are drawn to a polypeptide comprising a myomerger polypeptide, and a composition comprising the polypeptide. 
Group II.	Claims 11-19 and 34-37 (in part) are drawn to a nucleic acid molecule encoding a polypeptide comprising a myomerger polypeptide, a vector comprising the nucleic acid molecule, and a composition comprising the nucleic acid molecule or the vector. 
Group III.	Claims 20-33 and 34-37 (in part) are drawn to a modified cell comprising a nucleic acid molecule encoding a polypeptide comprising a myomerger polypeptide, a method of preparing the modified cell, and a composition comprising the modified cell.
 Group IV.	Claims 38-46 are drawn to a method for fusing two or more cells comprising: contacting a first cell with a second cell to form a third 
Group V.	Claims 47-59 are drawn to a method for delivering a gene of interest comprising: contacting a first cell with a second cell, which fuse to form a third cell, wherein the first cell is a modified cell comprising a first myomerger polypeptide, a first myomaker polypeptide, and a gene of interest; the second cell comprises a second myomaker polypeptide and optionally a second myomerger polypeptide; and the third cell is a multinucleated cell, and the gene of interest is delivered to the third cell upon fusion of the first cell with the second cell.

The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art. The inventions listed as Groups I-V do not relate to a single general inventive concept because they lack the same or corresponding technical feature. The technical feature of claim 1, Group I, is drawn to a polypeptide comprising a myomerger polypeptide, and depending claim 6 further recites wherein the polypeptide of claim 1 is selected from the group 
Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.	Wherein the polypeptide or the wt-myomerger polypeptide is: 
A-a)	SEQ ID NO: 32
A-b)	SEQ ID NO: 33
A-c)	SEQ ID NO: 34
A-d)	SEQ ID NO: 35
A-e)	SEQ ID NO: 36
A-f)	SEQ ID NO: 37
A-g)	SEQ ID NO: 38
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

B.	Wherein the nucleic acid sequence encoding the polypeptide is, or has at least an 80% identity to:
B-a)	SEQ ID NO: 39
B-b)	SEQ ID NO: 40
B-c)	SEQ ID NO: 41
B-d)	SEQ ID NO: 42
B-e)	SEQ ID NO: 43
B-f)	SEQ ID NO: 44
B-g)	SEQ ID NO: 45
B-h)	SEQ ID NO: 46
B-i)	SEQ ID NO: 47
B-j)	SEQ ID NO: 48
B-k)	SEQ ID NO: 49
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 11.

C.	Wherein the second cell is: 
C-a)	a non-muscle cell or a myoblast
C-b)	a muscle cell
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 38 and 47.

D.	Wherein the contacting occurs: 
D-a)	in vitro or ex vivo
D-b)	in vivo

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 38 and 47.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 28, 2022